      Case 1:18-cr-00640-RA Document 283 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - x
                               :
 UNITED STATES OF AMERICA      :
                               :              ORDER OF RESTITUTION
           - v. -              :
                               :              18 Cr. 640 (RA)
 TOMAS GUILLEN,                :
      a/k/a “Diddy,”           :
                               :
                  Defendant.   :
                               :
 - - - - - - - - - - - - - - - X

     Upon the application of the United States of America, by its

attorney, Geoffrey S. Berman, United States Attorney for the

Southern District of New York, Michael D. Neff and Brett M.

Kalikow,   Assistant    United    States   Attorneys,      of   counsel;   the

Presentence   Report;    the     conviction   of   TOMAS    GUILLEN,   a/k/a

“Diddy,” the defendant, on Count One of the above Indictment; and

all other proceedings in this case, it is hereby ORDERED that:

     1.    Amount of Restitution.

     TOMAS GUILLEN, the defendant, shall pay restitution in the

total amount of $79,259, to be paid to the victims of the offense

charged in Count One.     The names, addresses, and specific amounts

owed to each victim are set forth in the Schedule of Victims

attached hereto.    Upon advice of a change of address, the Clerk

of the Court is authorized to send payments to the new address

without further order of this Court.
         Case 1:18-cr-00640-RA Document 283 Filed 05/21/20 Page 2 of 2



     2.     Scope    of   Liability.    The   defendant’s    liability    for

restitution shall continue unabated until the full amount of

restitution ordered herein has been paid.

     3.     Joint and Several Liability: The defendant’s restitution

obligation is joint and several as to the following:

            a.   $734,969 due to Company-1; and

            b.   $208,200 due to Company-2.

            c.   Specifically,     TOMAS   GUILLEN,    the   defendant,    is

                 jointly and severally liable with the co-defendants

                 in this case (both those named in the Order of

                 Restitution dated January 9, 2020, 18 Cr. 640 Dkt.

                 No. 238, and others to be named later) for $48,507

                 of the amount listed in ¶ 3(a), and $30,752 of the

                 amount listed in ¶ 3(b).


Dated:      New York, New York
                 May 21 , 2020



                                    ________________________________
                                    THE HONORABLE RONNIE ABRAMS
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                       2
